UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number 811-07486 Nuveen Maryland Premium Income Municipal Fund (Exact name of registrant as specified in charter) Nuveen Investments 333 West Wacker Drive, Chicago, Illinois 60606 (Address of principal executive offices) (Zip code) Kevin J. McCarthy Vice President and Secretary 333 West Wacker Drive, Chicago, Illinois 60606 (Name and address of agent for service) Registrant's telephone number, including area code: 312-917-7700 Date of fiscal year end:5/31 Date of reporting period:2/28/14 Form N-Q is to be used by management investment companies, other than small business investment companies registered on Form N-5 (§§ 239.24 and 274.5 of this chapter), to file reports with the Commission, not later than 60 days after the close of the first and third fiscal quarters, pursuant to rule 30b1-5 under the Investment Company Act of 1940 (17 CFR 270.30b1-5). The Commission may use the information provided on Form N-Q in its regulatory, disclosure review, inspection, and policymaking roles. A registrant is required to disclose the information specified by Form N-Q, and the Commission will make this information public. A registrant is not required to respond to the collection of information contained in Form N-Q unless the Form displays a currently valid Office of Management and Budget ("OMB") control number. Please direct comments concerning the accuracy of the information collection burden estimate and any suggestions for reducing the burden to the Secretary, Securities and Exchange Commission, 450 Fifth Street, NW, Washington, DC 20549-0609. The OMB has reviewed this collection of information under the clearance requirements of 44 U.S.C. § 3507. Item 1. Schedule of Investments Portfolio of Investments (Unaudited) Nuveen Maryland Premium Income Municipal Fund (NMY) February 28, 2014 Principal Optional Call Amount (000) Description (1) Provisions (2) Ratings (3) Value LONG-TERM INVESTMENTS – 152.3% (100.0% of Total Investments) MUNICIPAL BONDS – 151.4% (99.5% of Total Investments) Consumer Discretionary – 4.4% (2.9% of Total Investments) Baltimore, Maryland, Senior Lien Convention Center Hotel Revenue Bonds, Series 2006A: $ 540 5.000%, 9/01/16 – SYNCORA GTY Insured No Opt. Call BB+ $ 567,713 5.250%, 9/01/19 – SYNCORA GTY Insured 9/16 at 100.00 BB+ 5.250%, 9/01/25 – SYNCORA GTY Insured 9/16 at 100.00 BB+ 5.250%, 9/01/27 – SYNCORA GTY Insured 9/16 at 100.00 BB+ 4.600%, 9/01/30 – SYNCORA GTY Insured 9/16 at 100.00 BB+ 5.000%, 9/01/32 – SYNCORA GTY Insured 9/16 at 100.00 BB+ 5.250%, 9/01/39 – SYNCORA GTY Insured 9/16 at 100.00 BB+ Baltimore, Maryland, Subordinate Lien Convention Center Hotel Revenue Bonds, Series 2006B, 9/16 at 100.00 Ba2 5.875%, 9/01/39 Maryland Economic Development Corporation, Revenue Bonds, Chesapeake Bay Hyatt Conference 12/16 at 100.00 N/R Center, Series 2006A, 5.000%, 12/01/31 (4) Total Consumer Discretionary Consumer Staples – 7.3% (4.8% of Total Investments) Guam Economic Development & Commerce Authority, Tobacco Settlement Asset-Backed Bonds, Series 2007A: 5.250%, 6/01/32 6/17 at 100.00 B 5.625%, 6/01/47 6/17 at 100.00 B Puerto Rico, The Children’s Trust Fund, Tobacco Settlement Asset-Backed Bonds, Series 2005A, 5/15 at 11.19 BB– 0.000%, 5/15/50 Puerto Rico, The Children’s Trust Fund, Tobacco Settlement Asset-Backed Refunding Bonds, Series 2002: 5.375%, 5/15/33 5/14 at 100.00 BBB+ 5.500%, 5/15/39 5/14 at 100.00 BBB Tobacco Settlement Financing Corporation, Virgin Islands, Tobacco Settlement Asset-Backed 5/14 at 100.00 A3 Bonds, Series 2001, 5.000%, 5/15/31 Total Consumer Staples Education and Civic Organizations – 15.3% (10.1% of Total Investments) Frederick County, Maryland, Educational Facilities Revenue Bonds, Mount Saint Mary’s 9/16 at 100.00 BB+ University, Series 2006, 5.625%, 9/01/38 Hartford County, Maryland, Economic Development Revenue Bonds, Battelle Memorial Institute, 4/14 at 100.00 A+ Series 2004, 5.250%, 4/01/34 Maryland Health and Higher Educational Facilities Authority, Educational Facilities Leasehold 7/14 at 100.00 BB+ Mortgage Revenue Bonds, McLean School, Series 2001, 6.000%, 7/01/31 Maryland Health and Higher Educational Facilities Authority, Revenue Bonds, Goucher College, 7/22 at 100.00 A– Series 2012A, 5.000%, 7/01/34 Maryland Health and Higher Educational Facilities Authority, Revenue Bonds, Johns Hopkins No Opt. Call AA+ University, Series 2008A, 5.250%, 7/01/38 Maryland Health and Higher Educational Facilities Authority, Revenue Bonds, Johns Hopkins No Opt. Call AA+ University, Trust 1003, 14.181%, 3/13/14 (IF) Maryland Health and Higher Educational Facilities Authority, Revenue Bonds, Loyola University 10/22 at 100.00 A Maryland, Series 2012A, 5.000%, 10/01/39 Maryland Health and Higher Educational Facilities Authority, Revenue Bonds, Maryland Institute 6/16 at 100.00 Baa1 College of Art, Series 2006, 5.000%, 6/01/30 Maryland Health and Higher Educational Facilities Authority, Revenue Bonds, Maryland Institute 6/17 at 100.00 Baa1 College of Art, Series 2007, 5.000%, 6/01/36 Maryland Health and Higher Educational Facilities Authority, Revenue Bonds, Maryland Institute College of Art, Series 2012: 5.000%, 6/01/34 No Opt. Call Baa1 5.000%, 6/01/47 6/22 at 100.00 Baa1 Maryland Health and Higher Educational Facilities Authority, Revenue Bonds, Patterson Park 7/20 at 100.00 BBB– Public Charter School Issue, Series 2010, 6.000%, 7/01/40 Maryland Health and Higher Educational Facilities Authority, Revenue Bonds, The Johns Hopkins No Opt. Call AA+ University, Series 2012A, 5.000%, 7/01/30 Maryland Health and Higher Educational Facilities Authority, Revenue Bonds, The Johns Hopkins University, Series 2013B: 5.000%, 7/01/38 7/23 at 100.00 AA+ 4.250%, 7/01/41 7/23 at 100.00 AA+ Maryland Industrial Development Financing Authority, Revenue Bonds, Our Lady of Good Counsel 5/15 at 100.00 N/R High School, Series 2005A, 6.000%, 5/01/35 Montgomery County Revenue Authority, Maryland, Lease Revenue Bonds, Montgomery College Arts Center Project, Series 2005A: 5.000%, 5/01/18 5/15 at 100.00 AA 5.000%, 5/01/19 5/15 at 100.00 AA 5.000%, 5/01/20 5/15 at 100.00 AA Morgan State University, Maryland, Student Tuition and Fee Revenue Bonds, Academic Fees and 7/22 at 100.00 A+ Auxiliary Facilities, Series 2012, 5.000%, 7/01/29 Morgan State University, Maryland, Student Tuition and Fee Revenue Refunding Bonds, Academic No Opt. Call A+ Fees and Auxiliary Facilities, Series 1993, 6.100%, 7/01/20 – NPFG Insured University of Maryland, Auxiliary Facility and Tuition Revenue Bonds, Series 2006A, No Opt. Call AA+ 5.000%, 10/01/14 University of Puerto Rico, University System Revenue Bonds, Series 2006P, 5.000%, 6/01/23 6/16 at 100.00 BB+ University of Puerto Rico, University System Revenue Bonds, Series 2006Q, 5.000%, 6/01/19 6/16 at 100.00 BB+ Westminster, Maryland, Educational Facilities Revenue Bonds, McDaniel College, Series 2006: 5.000%, 11/01/31 11/16 at 100.00 BBB+ 4.500%, 11/01/36 11/16 at 100.00 BBB+ Total Education and Civic Organizations Health Care – 34.6% (22.7% of Total Investments) Fredericksburg Economic Development Authority, Virginia, Hospital Facilities Revenue Bonds, No Opt. Call Baa1 MediCorp Health System, Series 2007, 5.000%, 6/15/14 Maryland Health and Higher Educational Facilities Authority, Revenue Bonds Doctors Community 7/20 at 100.00 Baa3 Hospital, Refunding Series 2010, 5.750%, 7/01/38 Maryland Health and Higher Educational Facilities Authority, Revenue Bonds, Adventist Healthcare, Series 2011A: 6.250%, 1/01/31 1/22 at 100.00 Baa2 6.125%, 1/01/36 1/22 at 100.00 Baa2 Maryland Health and Higher Educational Facilities Authority, Revenue Bonds, Anne Arundel No Opt. Call A– Health System Issue, Series 2012, 5.000%, 7/01/24 Maryland Health and Higher Educational Facilities Authority, Revenue Bonds, Anne Arundel 7/19 at 100.00 A– Health System, Series 2009A, 6.750%, 7/01/39 Maryland Health and Higher Educational Facilities Authority, Revenue Bonds, Anne Arundel 7/19 at 100.00 A– Health System, Series 2010, 5.000%, 7/01/40 Maryland Health and Higher Educational Facilities Authority, Revenue Bonds, Calvert Health 7/23 at 100.00 A System Issue, Series 2013, 5.000%, 7/01/38 Maryland Health and Higher Educational Facilities Authority, Revenue Bonds, Carroll Hospital Center, Series 2006: 4.500%, 7/01/26 7/16 at 100.00 A3 5.000%, 7/01/40 7/16 at 100.00 A3 Maryland Health and Higher Educational Facilities Authority, Revenue Bonds, Carroll Hospital Center, Series 2012A: 4.000%, 7/01/30 7/22 at 100.00 A3 5.000%, 7/01/37 7/22 at 100.00 A3 Maryland Health and Higher Educational Facilities Authority, Revenue Bonds, Doctors Community 7/17 at 100.00 Baa3 Hospital, Series 2007A, 5.000%, 7/01/29 Maryland Health and Higher Educational Facilities Authority, Revenue Bonds, Frederick Memorial No Opt. Call Baa1 Hospital Issue, Series 2012A, 4.250%, 7/01/32 Maryland Health and Higher Educational Facilities Authority, Revenue Bonds, Johns Hopkins Health System Obligated Group Issue, Series 2011A: 5.000%, 5/15/25 5/21 at 100.00 AA– 5.000%, 5/15/26 5/21 at 100.00 AA– Maryland Health and Higher Educational Facilities Authority, Revenue Bonds, Kaiser Permanente 7/14 at 100.00 A+ System, Series 1998A, 5.375%, 7/01/15 Maryland Health and Higher Educational Facilities Authority, Revenue Bonds, LifeBridge Health 7/17 at 100.00 AA– System, Series 2008, 5.000%, 7/01/28 – AGC Insured Maryland Health and Higher Educational Facilities Authority, Revenue Bonds, LifeBridge Health System, Series 2011: 5.750%, 7/01/31 No Opt. Call A 6.000%, 7/01/41 7/21 at 100.00 A Maryland Health and Higher Educational Facilities Authority, Revenue Bonds, MedStar Health, 8/14 at 100.00 A2 Series 2004, 5.375%, 8/15/24 Maryland Health and Higher Educational Facilities Authority, Revenue Bonds, MedStar Health, 5/16 at 100.00 AA+ Series 2007, 5.250%, 5/15/46 – BHAC Insured Maryland Health and Higher Educational Facilities Authority, Revenue Bonds, Mercy Medical Center Project, Series 2007A: 5.000%, 7/01/37 7/17 at 100.00 BBB 5.500%, 7/01/42 7/17 at 100.00 BBB Maryland Health and Higher Educational Facilities Authority, Revenue Bonds, Mercy Medical 7/22 at 100.00 BBB Center, Series 2011, 5.000%, 7/01/31 Maryland Health and Higher Educational Facilities Authority, Revenue Bonds, Peninsula Regional 7/16 at 100.00 A Medical Center, Series 2006, 5.000%, 7/01/36 Maryland Health and Higher Educational Facilities Authority, Revenue Bonds, The Johns Hopkins 5/20 at 100.00 AA– Health System Obligated Group Issue, Series 2010, 5.000%, 5/15/40 Maryland Health and Higher Educational Facilities Authority, Revenue Bonds, Union Hospital of Cecil County, Series 2005: 5.000%, 7/01/35 7/15 at 100.00 A 5.000%, 7/01/40 7/15 at 100.00 A Maryland Health and Higher Educational Facilities Authority, Revenue Bonds, University of Maryland Medical System Issue, Series 2013A: 5.000%, 7/01/43 7/22 at 100.00 A2 4.000%, 7/01/43 7/22 at 100.00 A2 Maryland Health and Higher Educational Facilities Authority, Revenue Bonds, University of Maryland Medical System, Series 2006: 5.000%, 7/01/31 7/16 at 100.00 A2 5.000%, 7/01/36 7/16 at 100.00 A2 Maryland Health and Higher Educational Facilities Authority, Revenue Bonds, University of 7/19 at 100.00 A2 Maryland Medical System, Series 2010, 5.125%, 7/01/39 Maryland Health and Higher Educational Facilities Authority, Revenue Bonds, Washington County Hospital, Series 2008: 5.750%, 1/01/33 1/18 at 100.00 BBB 5.750%, 1/01/38 1/18 at 100.00 BBB 6.000%, 1/01/43 1/18 at 100.00 BBB Maryland Health and Higher Educational Facilities Authority, Revenue Bonds, Western Maryland Health, Series 2006A: 4.500%, 1/01/22 – NPFG Insured 7/16 at 100.00 A 5.000%, 7/01/34 – NPFG Insured 7/16 at 100.00 A Montgomery County, Maryland, Revenue Bonds, Trinity Health Credit Group, Refunding Series 12/21 at 100.00 Aa2 2011MD, 5.000%, 12/01/40 Total Health Care Housing/Multifamily – 6.1% (4.0% of Total Investments) Anne Arundel County, Maryland, FNMA Multifamily Housing Revenue Bonds, Glenview Gardens 1/20 at 102.00 AA+ Apartments Project, Series 2009, 5.000%, 1/01/28 (Mandatory put 1/01/27) Howard County Housing Commission, Maryland, Revenue Bonds, The Verona at Oakland Mills Project, Series 2013: 5.000%, 10/01/28 10/23 at 100.00 A+ 4.625%, 10/01/28 10/23 at 100.00 A+ Maryland Community Development Administration, Multifamily Housing Revenue Bonds, Princess 6/14 at 100.00 Aaa Anne Apartments, Series 2001D, 5.450%, 12/15/33 (Alternative Minimum Tax) Maryland Economic Development Corporation, Senior Lien Student Housing Revenue Bonds, University of Maryland – Baltimore, Series 2003A: 30 5.000%, 10/01/15 4/14 at 100.00 B3 5.625%, 10/01/23 4/14 at 100.00 B3 Maryland Economic Development Corporation, Student Housing Revenue Bonds, Salisbury University Project, Refunding Series 2013: 5.000%, 6/01/27 6/23 at 100.00 Baa3 5.000%, 6/01/34 6/23 at 100.00 Baa3 Maryland Economic Development Corporation, Student Housing Revenue Bonds, Sheppard Pratt No Opt. Call BBB– University Village, Series 2012, 5.000%, 7/01/33 Maryland Economic Development Corporation, Student Housing Revenue Refunding Bonds, 6/16 at 100.00 AA– University of Maryland College Park Projects, Series 2006, 5.000%, 6/01/33 – CIFG Insured Montgomery County Housing Opportunities Commission, Maryland, GNMA/FHA-Insured 7/14 at 100.00 Aa2 Multifamily Housing Revenue Bonds, Series 1995A, 5.900%, 7/01/15 Montgomery County Housing Opportunities Commission, Maryland, Multifamily Housing 7/14 at 100.00 Aaa Development Bonds, Series 2000B, 6.200%, 7/01/30 (Alternative Minimum Tax) Total Housing/Multifamily Housing/Single Family – 9.8% (6.4% of Total Investments) Maryland Community Development Administration Department of Housing and Community 9/18 at 100.00 Aa2 Development, Residential Revenue Bonds, Series 2008C, 5.375%, 9/01/39 Maryland Community Development Administration Department of Housing and Community 9/18 at 100.00 Aa2 Development, Residential Revenue Bonds, Series 2009B, 4.750%, 9/01/39 Maryland Community Development Administration Department of Housing and Community 3/20 at 100.00 Aa2 Development, Residential Revenue Bonds, Series 2010B, 5.250%, 9/01/35 Maryland Community Development Administration Department of Housing and Community 9/23 at 100.00 Aa2 Development, Residential Revenue Bonds, Series 2014A, 4.300%, 9/01/32 Maryland Community Development Administration, Residential Revenue Bonds, Series 2005E, 9/14 at 100.00 Aa2 4.900%, 9/01/36 (Alternative Minimum Tax) (UB) (5) Maryland Community Development Administration, Residential Revenue Bonds, Series 2006B, 9/15 at 100.00 Aa2 4.750%, 9/01/25 (Alternative Minimum Tax) (UB) (5) Maryland Community Development Administration, Department of Housing and Community 9/15 at 100.00 Aa2 Development, Residential Revenue Bonds, Series 2006F, 4.900%, 9/01/26 (Alternative Minimum Tax) (UB) (5) Maryland Community Development Administration, Department of Housing and Community 3/16 at 100.00 Aa2 Development, Residential Revenue Bonds, Series 2006I, 4.875%, 9/01/26 (Alternative Minimum Tax) (UB) (5) Maryland Community Development Administration, Department of Housing and Community 9/16 at 100.00 Aa2 Development, Residential Revenue Bonds, Series 2006L, 4.900%, 9/01/31 (Alternative Minimum Tax) (UB) (5) Maryland Community Development Administration, Department of Housing and Community 3/17 at 100.00 Aa2 Development, Residential Revenue Bonds, Series 2007D, 4.850%, 9/01/37 (Alternative Minimum Tax) (UB) (5) Maryland Community Development Administration Department of Housing and Community 3/17 at 100.00 Aa2 Development, Residential Revenue Bonds, Series 2007H, 5.000%, 9/01/27 (Alternative Minimum Tax) (UB) (5) Total Housing/Single Family Industrials – 2.8% (1.8% of Total Investments) Maryland Economic Development Corporation, Economic Development Revenue Bonds, 6/20 at 100.00 Baa3 Transportation Facilities Project, Series 2010A, 5.750%, 6/01/35 Maryland Economic Development Corporation, Solid Waste Disposal Revenue Bonds, Waste No Opt. Call A– Management Inc., Series 2002, 4.600%, 4/01/16 (Alternative Minimum Tax) Total Industrials Long-Term Care – 6.2% (4.1% of Total Investments) Baltimore County, Maryland, Revenue Bonds, Oak Crest Village, Series 2007A, 5.000%, 1/01/37 1/17 at 100.00 A– Gaithersburg, Maryland, Economic Development Revenue Bonds, Asbury Methodist Homes Inc., 1/20 at 100.00 BBB Series 2009B, 6.000%, 1/01/23 Maryland Health and Higher Educational Facilities Authority, Revenue Bonds, Charlestown Community Issue, Series 2010: 6.125%, 1/01/30 1/21 at 100.00 A 6.250%, 1/01/45 1/21 at 100.00 A Maryland Health and Higher Educational Facilities Authority, Revenue Bonds, Edenwald, Series 7/16 at 100.00 N/R 2006A, 5.400%, 1/01/31 Maryland Health and Higher Educational Facilities Authority, Revenue Bonds, King Farm Presbyterian Community, Series 2007A: 5.000%, 1/01/17 No Opt. Call N/R 5.250%, 1/01/27 1/17 at 100.00 N/R 5.300%, 1/01/37 1/17 at 100.00 N/R Maryland Health and Higher Educational Facilities Authority, Revenue Bonds, Mercy Ridge 7/17 at 100.00 A– Retirement Community, Series 2007, 4.750%, 7/01/34 Total Long-Term Care Tax Obligation/General – 11.5% (7.5% of Total Investments) Anne Arundel County, Maryland, General Obligation Bonds, Series 2006, 5.000%, 3/01/21 3/16 at 100.00 AAA Anne Arundel County, Maryland, Water and Sewer Revenue Bonds, Series 2006, 5.000%, 3/01/17 3/16 at 100.00 AAA Baltimore County, Maryland, General Obligation Bonds, Consolidated Public Improvement Series No Opt. Call AAA 2009, 5.000%, 8/01/14 Baltimore, Maryland, General Obligation Bonds, Consolidated Public Improvements, Series 2011A: 5.000%, 10/15/29 10/21 at 100.00 Aa2 5.000%, 10/15/30 10/21 at 100.00 Aa2 Charles County, Maryland, Consolidated General Obligation Public Improvement Bonds, Series 2006: 5.000%, 3/01/14 No Opt. Call Aa1 5.000%, 3/01/16 No Opt. Call AA+ Charles County, Maryland, Consolidated General Obligation Public Improvement Bonds, Series No Opt. Call AAA 2011, 5.000%, 7/15/14 Frederick County, Maryland, General Obligation Public Facilities Bonds, Series 2005, 5.000%, 8/01/14 No Opt. Call AAA Maryland National Capital Park Planning Commission, Prince George’s County, General Obligation 7/14 at 100.00 AAA Bonds, Park Acquisition and Development, Series 2004EE-2, 5.000%, 1/15/17 95 Maryland, General Obligation Bonds, State and Local Facilities Loan, Second Series 2009B, No Opt. Call AAA 5.250%, 8/15/14 Maryland, General Obligation Bonds, State and Local Facilities Loan, Second Series 2010B, No Opt. Call AAA 5.000%, 8/01/14 Montgomery County, Maryland, Consolidated General Obligation Public Improvement Bonds, No Opt. Call AAA Refunding Series 2010A, 5.000%, 8/01/14 Montgomery County, Maryland, Consolidated General Obligation Public Improvement Bonds, No Opt. Call AAA Refunding Series 2011A, 5.000%, 7/01/14 Montgomery County, Maryland, Consolidated General Obligation Public Improvement Bonds, Series No Opt. Call AAA 2005A, 5.000%, 7/01/15 Montgomery County, Maryland, Consolidated General Obligation Public Improvement Bonds, Series No Opt. Call AAA 2006A, 5.000%, 5/01/16 Prince George’s County, Maryland, General Obligation Consolidated Public Improvement Bonds, No Opt. Call AAA Series 2004F, 5.000%, 12/01/15 Puerto Rico, General Obligation and Public Improvement Bonds, Series 2002A, 5.500%, 7/01/20 – No Opt. Call A NPFG Insured Puerto Rico, General Obligation Bonds, Public Improvement Refunding Series 2007A, 5.500%, No Opt. Call A 7/01/20 – NPFG Insured Washington Suburban Sanitary District, Montgomery and Prince George’s Counties, Maryland, No Opt. Call AAA General Obligation Bonds, Consolidated Public Improvement, Refunding Series 2013, 3.000%, 6/01/15 Total Tax Obligation/General Tax Obligation/Limited – 21.1% (13.9% of Total Investments) Anne Arundel County, Maryland, Consolidated Special Taxing District Revenue Bonds, Villages of 7/23 at 100.00 A+ Dorchester & Farmington Village Projects, Series 2013, 5.000%, 7/01/32 Anne Arundel County, Maryland, Special Obligation Bonds, National Business Park – North 7/18 at 102.00 N/R Project, Series 2010, 6.100%, 7/01/40 Baltimore County, Maryland, Certificates of Participation, Equipment Acquisition Program, No Opt. Call AA+ Series 2012, 4.000%, 10/01/14 Baltimore, Maryland, Revenue Refunding Bonds, Convention Center, Series 1998, 5.000%, 9/14 at 100.00 A 9/01/19 – NPFG Insured Baltimore, Maryland, Special Obligation Bonds, North Locust Point Project, Series 2005, 9/15 at 101.00 N/R 5.500%, 9/01/34 Frederick County, Maryland, Lake Linganore Village Community Development Special Obligation Bonds, Series 2001A: 5.600%, 7/01/20 – RAAI Insured 7/14 at 100.00 N/R 5.700%, 7/01/29 – RAAI Insured 7/14 at 100.00 N/R Fredrick County, Maryland, Special Obligation Bonds, Urbana Community Development Authority, Series 2010A: 5.000%, 7/01/30 7/20 at 100.00 A– 5.000%, 7/01/40 7/20 at 100.00 A– Golden State Tobacco Securitization Corporation, California, Enhanced Tobacco Settlement 6/15 at 100.00 A2 Asset-Backed Revenue Bonds, Series 2005A, 5.000%, 6/01/45 Government of Guam, Business Privilege Tax Bonds, Series 2011A, 5.250%, 1/01/36 1/22 at 100.00 A Hyattsville, Maryland, Special Obligation Bonds, University Town Center Project, Series 2004, 7/14 at 102.00 N/R 5.750%, 7/01/34 Maryland Department of Transportation, Consolidated Transportation Revenue Bonds, Series 2002, No Opt. Call AAA 5.500%, 2/01/16 Maryland Department of Transportation, Consolidated Transportation Revenue Bonds, Series 2004, No Opt. Call AAA 5.000%, 11/01/14 Maryland Stadium Authority, Lease Revenue Bonds, Montgomery County Conference Center, Series No Opt. Call AA+ 2012, 4.000%, 6/15/14 Montgomery County, Maryland, Special Obligation Bonds, West Germantown Development District, 7/14 at 100.00 A+ Senior Series 2002A, 5.500%, 7/01/27 – RAAI Insured Prince George’s County, Maryland, Certificates of Participation, Equipment Acquisition No Opt. Call AA+ Program, Series 2012, 3.000%, 10/15/14 Prince George’s County, Maryland, Lease Revenue Bonds, Upper Marlboro Justice Center, Series No Opt. Call AA+ 2003A, 5.000%, 6/30/14 – NPFG Insured Prince George’s County, Maryland, Special Obligation Bonds, National Harbor Project, Series 7/15 at 100.00 N/R 2005, 5.200%, 7/01/34 Prince George’s County, Maryland, Special Tax District Bonds, Victoria Falls Project, Series 7/14 at 100.00 N/R 2005, 5.250%, 7/01/35 Puerto Rico Highway and Transportation Authority, Highway Revenue Bonds, Series 2007N, 5.500%, No Opt. Call Ba2 7/01/29 – AMBAC Insured Puerto Rico Highway and Transportation Authority, Subordinate Lien Highway Revenue Bonds, 7/14 at 100.00 BB+ Series 2003, 5.250%, 7/01/15 – FGIC Insured Puerto Rico Infrastructure Financing Authority, Special Tax Revenue Bonds, Series 2005A: 0.000%, 7/01/33 – FGIC Insured No Opt. Call BB+ 0.000%, 7/01/44 – AMBAC Insured No Opt. Call BB+ Puerto Rico Municipal Finance Agency, Series 2002A, 5.250%, 8/01/21 – AGM Insured 8/14 at 100.00 AA– Puerto Rico Public Buildings Authority, Guaranteed Government Facilities Revenue Bonds, Series 7/14 at 100.00 BB+ 2004I, 5.250%, 7/01/33 Puerto Rico Sales Tax Financing Corporation, Sales Tax Revenue Bonds, First Subordinate Series 8/26 at 100.00 A+ 2009A, 0.000%, 8/01/32 Puerto Rico Sales Tax Financing Corporation, Sales Tax Revenue Bonds, First Subordinate Series 2/20 at 100.00 A+ 2010A, 5.500%, 8/01/42 Puerto Rico Sales Tax Financing Corporation, Sales Tax Revenue Bonds, First Subordinate Series 8/20 at 100.00 A+ 2010C, 5.250%, 8/01/41 Puerto Rico Sales Tax Financing Corporation, Sales Tax Revenue Bonds, Series 2007A: 0.000%, 8/01/40 – NPFG Insured No Opt. Call AA– 0.000%, 8/01/41 – NPFG Insured No Opt. Call AA– 0.000%, 8/01/47 – AMBAC Insured No Opt. Call AA– 0.000%, 8/01/56 No Opt. Call AA– Puerto Rico, Highway Revenue Bonds, Highway and Transportation Authority, Series 2007CC: 5.500%, 7/01/28 – NPFG Insured No Opt. Call A 5.500%, 7/01/30 – AGM Insured No Opt. Call AA– Rhode Island Convention Center Authority, Lease Revenue Bonds, Series 2005A, 5.000%, 5/15/21 – 5/15 at 100.00 AA– AGM Insured Virgin Islands Public Finance Authority, Gross Receipts Taxes Loan Note, Series 2003, 5.000%, 10/14 at 100.00 BBB+ 10/01/26 – RAAI Insured Virgin Islands Public Finance Authority, Gross Receipts Taxes Loan Note, Series 2006, 5.000%, 10/16 at 100.00 A 10/01/27 – FGIC Insured Virgin Islands Public Finance Authority, Matching Fund Loan Notes Revenue Bonds, Senior Lien 10/20 at 100.00 BBB Series 2010A, 5.000%, 10/01/29 Virgin Islands Public Finance Authority, Matching Fund Loan Notes Revenue Bonds, Subordinate 10/20 at 100.00 Baa2 Lien Series 2010B, 5.250%, 10/01/29 Total Tax Obligation/Limited Transportation – 5.6% (3.7% of Total Investments) Baltimore, Maryland, Revenue Refunding Bonds, Parking System Facilities, Series 1998A: 5.250%, 7/01/17 – FGIC Insured No Opt. Call A1 5.250%, 7/01/21 – FGIC Insured No Opt. Call A1 Guam International Airport Authority, Revenue Bonds, Series 2013C, 6.375%, 10/01/43 10/23 at 100.00 BBB (Alternative Minimum Tax) Maryland Health and Higher Educational Facilities Authority, Parking Facilities Revenue Bonds, Johns Hopkins Hospital, Series 2001: 5.000%, 7/01/27 – AMBAC Insured 7/14 at 100.00 N/R 5.000%, 7/01/34 – AMBAC Insured 7/14 at 100.00 N/R Maryland Health and Higher Educational Facilities Authority, Parking Facilities Revenue Bonds, 1/15 at 100.00 N/R Johns Hopkins Medical Institution, Series 2004B, 5.000%, 7/01/15 – AMBAC Insured Maryland Health and Higher Educational Facilities Authority, Parking Revenue Bonds, Johns 7/14 at 100.00 A Hopkins Medical Institutions Parking Facilities, Series 1996, 5.500%, 7/01/26 – AMBAC Insured Maryland Transportation Authority, Revenue Bonds, Grant Anticipation Series 2008: 5.250%, 3/01/15 No Opt. Call AAA 5.250%, 3/01/16 No Opt. Call AAA Maryland Transportation Authority, Revenue Bonds, Transportation Facilities Projects, Series 7/17 at 100.00 AA 2007, 5.000%, 7/01/30 – AGM Insured (UB) Port Authority of New York and New Jersey, Special Project Bonds, JFK International Air Terminal LLC, Sixth Series 1997: 20 5.750%, 12/01/22 – NPFG Insured (Alternative Minimum Tax) 6/14 at 100.00 A 70 5.750%, 12/01/25 – NPFG Insured (Alternative Minimum Tax) 6/14 at 100.00 A Total Transportation U.S. Guaranteed – 18.2% (12.0% of Total Investments) (6) Anne Arundel County, Maryland, General Obligation Bonds, Series 2004, 5.000%, 4/01/16 4/14 at 100.00 AAA (Pre-refunded 4/01/14) Baltimore County, Maryland, Consolidated General Obligation Public Improvement Bonds, Series 8/14 at 100.00 AAA 2004, 5.000%, 8/01/15 (Pre-refunded 8/01/14) Baltimore County, Maryland, Revenue Bonds, Catholic Health Initiatives, Series 2006A, 5.000%, 9/16 at 100.00 A+ (6) 9/01/36 (Pre-refunded 9/01/16) Baltimore, Maryland, General Obligation Consolidated Public Improvement Bonds, Series 2004A, 10/14 at 100.00 Aa2 (6) 5.000%, 10/15/22 (Pre-refunded 10/15/14) – AMBAC Insured Baltimore, Maryland, Revenue Refunding Bonds, Water Projects, Series 1998A, 5.000%, 7/01/28 – No Opt. Call AA (6) FGIC Insured (ETM) Baltimore, Maryland, Revenue Refunding Bonds, Water System Projects, Series 1994A, 5.000%, No Opt. Call AA (6) 7/01/24 – FGIC Insured (ETM) Baltimore, Maryland, Wastewater Project Revenue Bonds, Series 2006C, 5.000%, 7/01/31 7/16 at 100.00 AA (6) (Pre-refunded 7/01/16) – AMBAC Insured Carroll County, Maryland, General Obligation Consolidated Public Improvement Bonds, Series 12/15 at 100.00 AAA 2005A, 5.000%, 12/01/16 (Pre-refunded 12/01/15) Charles County, Maryland, Consolidated General Obligation Public Improvement Bonds, Series 2006: 40 5.000%, 3/01/14 (ETM) No Opt. Call Aa1 (6) 15 5.000%, 3/01/16 (ETM) No Opt. Call Aa1 (6) Frederick, Maryland, General Obligation Bonds, Series 2005, 5.000%, 8/01/16 (Pre-refunded 8/15 at 100.00 AA (6) 8/01/15) – NPFG Insured Maryland Department of Transportation, Consolidated Transportation Revenue Bonds, Series 2004, 5/14 at 100.00 AAA 5.000%, 5/01/15 (Pre-refunded 5/01/14) Maryland, General Obligation Bonds, State and Local Facilities Loan, First Series 2004, 8/14 at 100.00 AAA 5.000%, 8/01/15 (Pre-refunded 8/01/14) Maryland Health and Higher Educational Facilities Authority, Revenue Bonds, Calvert Memorial 7/14 at 100.00 A (6) Hospital, Series 2004, 5.500%, 7/01/36 (Pre-refunded 7/01/14) Maryland Health and Higher Educational Facilities Authority, Revenue Bonds, Civista Medical 7/14 at 100.00 N/R (6) Center, Series 2005, 5.000%, 7/01/37 (Pre-refunded 7/01/14) – RAAI Insured Maryland Health and Higher Educational Facilities Authority, Revenue Bonds, College of Notre No Opt. Call Baa1 (6) Dame of Maryland, Series 1998, 4.600%, 10/01/14 – NPFG Insured (ETM) Maryland Health and Higher Educational Facilities Authority, Revenue Bonds, Goucher College, 7/14 at 100.00 A- (6) Series 2004, 5.125%, 7/01/34 (Pre-refunded 7/01/14) Maryland Health and Higher Educational Facilities Authority, Revenue Bonds, Helix Health, Series 1997: 5.000%, 7/01/17 – AMBAC Insured (ETM) No Opt. Call N/R (6) 5.000%, 7/01/27 – AMBAC Insured (ETM) No Opt. Call N/R (6) Maryland Health and Higher Educational Facilities Authority, Revenue Bonds, Howard County 7/14 at 100.00 N/R (6) General Hospital, Series 1993, 5.500%, 7/01/25 (ETM) Maryland Health and Higher Educational Facilities Authority, Revenue Bonds, Johns Hopkins 7/14 at 100.00 AA+ (6) University, Series 2004A, 4.625%, 7/01/20 (Pre-refunded 7/01/14) Maryland Health and Higher Educational Facilities Authority, Revenue Bonds, LifeBridge Health 7/14 at 100.00 N/R (6) System, Series 2004A, 5.125%, 7/01/34 (Pre-refunded 7/01/14) Maryland Transportation Authority, Revenue Refunding Bonds, Transportation Facilities No Opt. Call Aaa Projects, First Series 1978, 6.800%, 7/01/16 (ETM) Puerto Rico Public Finance Corporation, Commonwealth Appropriation Bonds, Series 1998A, No Opt. Call Aaa 5.125%, 6/01/24 – AMBAC Insured (ETM) Puerto Rico, Highway Revenue Bonds, Highway and Transportation Authority, Series 1996Y, 7/16 at 100.00 Aaa 5.500%, 7/01/36 (Pre-refunded 7/01/16) Puerto Rico, Highway Revenue Bonds, Highway and Transportation Authority, Series 2003AA, No Opt. Call Baa1 (6) 5.500%, 7/01/19 – NPFG Insured (ETM) University of Maryland, Auxiliary Facility and Tuition Revenue Bonds, Series 2006A, 5.000%, 10/16 at 100.00 AA+ (6) 10/01/22 (Pre-refunded 10/01/16) Washington Suburban Sanitary District, Montgomery and Prince George’s Counties, Maryland, Sewerage Disposal Bonds, Series 2005: 5.000%, 6/01/16 (Pre-refunded 6/01/15) 6/15 at 100.00 AAA 5.000%, 6/01/23 (Pre-refunded 6/01/15) 6/15 at 100.00 AAA 5.000%, 6/01/24 (Pre-refunded 6/01/15) 6/15 at 100.00 AAA 5.000%, 6/01/25 (Pre-refunded 6/01/15) 6/15 at 100.00 AAA Total U.S. Guaranteed Utilities – 3.4% (2.3% of Total Investments) Guam Power Authority, Revenue Bonds, Series 2012A, 5.000%, 10/01/30 – AGM Insured 10/22 at 100.00 AA– Puerto Rico Electric Power Authority, Power Revenue Bonds, Series 2004PP, 5.000%, 7/01/22 – 7/14 at 100.00 A FGIC Insured Puerto Rico Electric Power Authority, Power Revenue Bonds, Series 2005RR, 5.000%, 7/01/22 – 7/15 at 100.00 A FGIC Insured Puerto Rico Electric Power Authority, Power Revenue Bonds, Series 2010XX, 5.250%, 7/01/40 7/20 at 100.00 BBB Puerto Rico Electric Power Authority, Power Revenue Refunding Bonds, Series 2002JJ, 5.250%, No Opt. Call A 7/01/15 – NPFG Insured Virgin Islands Water and Power Authority, Electric System Revenue Bonds, Refunding Series 7/17 at 100.00 BB+ 2007A, 5.000%, 7/01/24 Wisconsin Public Power Incorporated System, Power Supply System Revenue Bonds, Series 2005A, 7/15 at 100.00 AA+ 5.000%, 7/01/35 – AMBAC Insured Total Utilities Water and Sewer – 5.1% (3.3% of Total Investments) Baltimore, Maryland, Project and Revenue Refunding Bonds, Water Projects, Series 2013B, 1/24 at 100.00 AA 5.000%, 7/01/38 Baltimore, Maryland, Revenue Refunding Bonds, Water System Projects, Series 1994A, 5.000%, No Opt. Call AA 7/01/24 – FGIC Insured Baltimore, Maryland, Wastewater Project Revenue Bonds, Series 2006C, 5.000%, 7/01/31 – 7/16 at 100.00 AA AMBAC Insured Baltimore, Maryland, Wastewater Project Revenue Bonds, Series 2007D, 5.000%, 7/01/32 – 7/17 at 100.00 AA AMBAC Insured Baltimore, Maryland, Wastewater Project Revenue Bonds, Series 2011A, 5.000%, 7/01/41 7/21 at 100.00 AA Guam Waterworks Authority, Water and Wastewater System Revenue Bonds, Series 2013, 7/23 at 100.00 A– 5.500%, 7/01/43 Maryland Water Quality Financing Administration, Revolving Loan Fund Revenue Bonds, Series No Opt. Call AAA 2005A, 5.000%, 9/01/15 Maryland Water Quality Financing Administration, Bay Resortation Fund, Series 2008, No Opt. Call Aa2 5.000%, 3/01/14 Total Water and Sewer $ 683,621 Total Municipal Bonds (cost $508,906,751) Shares Description (1) Value COMMON STOCKS – 0.5% (0.3% of Total Investments) Airlines – 0.5% (0.3% of Total Investments) American Airlines Group Inc. (7), (8) $ 1,749,263 Total Common Stocks (cost $1,379,733) Shares Description (1) Coupon Ratings (3) Value CONVERTIBLE PREFERRED SECURITIES – 0.4% (0.2% of Total Investments) Airlines – 0.4% (0.2% of Total Investments) American Airlines Group Inc. (7), (8) 6.250% N/R $ 1,191,647 Total Convertible Preferred Securities (cost $1,093,904) Total Long-Term Investments (cost $511,380,388) Floating Rate Obligations – (6.4)% MuniFund Term Preferred Shares, at Liquidation Value – (48.3)% (9) Other Assets Less Liabilities – 2.4% Net Assets Applicable to Common Shares – 100% $ 344,213,560 Fair Value Measurements Fair value is defined as the price that the Fund would receive upon selling an investment or transferring a liability in an orderly transaction to an independent buyer in the principal or most advantageous market for the investment. A three-tier hierarchy is used to maximize the use of observable market data and minimize the use of unobservable inputs and to establish classification of fair value measurements for disclosure purposes. Observable inputs reflect the assumptions market participants would use in pricing the asset or liability. Observable inputs are based on market data obtained from sources independent of the reporting entity. Unobservable inputs reflect the reporting entity’s own assumptions about the assumptions market participants would use in pricing the asset or liability. Unobservable inputs are based on the best information available in the circumstances. The following is a summary of the three-tiered hierarchy of valuation input levels. Level 1 – Inputs are unadjusted and prices are determined using quoted prices in active markets for identical securities. Level 2 – Prices are determined using other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speeds, credit risk, etc.). Level 3 – Prices are determined using significant unobservable inputs (including management’s assumptions in determining the fair value of investments). The inputs or methodologies used for valuing securities are not an indication of the risks associated with investing in those securities. The following is a summary of the Fund’s fair value measurements as of the end of the reporting period: Level 1 Level 2 Level 3 Total Long-Term Investments: Municipal Bonds $ — $ — Common Stocks — — Convertible Preferred Securities — — Total $ — Income Tax Information The following information is presented on an income tax basis. Differences between amounts for financial statement and federal income tax purposes are primarily due to timing differences in recognizing taxable market discount, timing differences in recognizing certain gains and losses on investment transactions and the treatment of investments in inverse floating rate securities reflected as financing transactions, if any. To the extent that differences arise that are permanent in nature, such amounts are reclassified within the capital accounts on the Statement of Assets and Liabilities presented in the annual report, based on their federal tax basis treatment; temporary differences do not require reclassification. Temporary and permanent differences do not impact the net asset value of the Fund. As of February 28, 2014, the cost of investments was $490,686,043. Gross unrealized appreciation and gross unrealized depreciation of investments as of February 28, 2014, were as follows: Gross unrealized: Appreciation $ 24,171,837 Depreciation Net unrealized appreciation (depreciation) of investments $ 11,406,322 All percentages shown in the Portfolio of Investments are based on net assets applicable to common shares unless otherwise noted. Optional Call Provisions: Dates (month and year) and prices of the earliest optional call or redemption. There may be other call provisions at varying prices at later dates. Certain mortgage-backed securities may be subject to periodic principal paydowns. Ratings: Using the highest of Standard & Poor’s Group (“Standard & Poor’s”), Moody’s Investors Service, Inc. (“Moody’s”) or Fitch, Inc. (“Fitch”) rating. Ratings below BBB by Standard & Poor’s, Baa by Moody’s or BBB by Fitch are considered to be below investment grade. Holdings designated N/R are not rated by any of these national rating agencies. At or subsequent to the end of the reporting period, this security is non-income producing. Non-income producing security, in the case of a fixed-income security, generally denotes that the issuer has (1) defaulted on the payment of principal or interest, (2) is under the protection of the Federal Bankruptcy Court or (3) the Fund’s Adviser has concluded that the issue is not likely to meet its future interest payment obligations and has directed the Fund’s custodian to cease accruing additional income on the Fund’s records. Investment, or portion of investment, has been pledged to collateralize the net payment obligations for investments in inverse floating rate transactions. Backed by an escrow or trust containing sufficient U.S. Government or U.S. Government agency securities, which ensure the timely payment of principal and interest. Certain bonds backed by U.S. Government or agency securities are regarded as having an implied rating equal to the rating of such securities. Non-income producing; issuer has not declared a dividend within the past twelve months. On November 28, 2011, AMR Corp. (“AMR”), the parent company of American Airlines Group, Inc. (“AAL”) filed for federal bankruptcy protection. On December 9, 2013, AMR emerged from federal bankruptcy with the acceptance of its reorganization plan by the bankruptcy court. Under the settlement agreement established to meet AMR’s unsecured bond obligations, the bondholders, including the Fund, received a distribution of AAL preferred stock which is to be converted to AAL common stock over a 120-day period. Every 30 days, a quarter of the preferred stock will be converted to AAL common stock based on the 5-day volume-weighted average price and the amount of preferred shares tendered during the optional preferred conversion period. MuniFund Term Preferred Shares, at Liquidation Value as a percentage of Total Investments is 31.7%. (ETM) Escrowed to maturity. (IF) Inverse floating rate investment. (UB) Underlying bond of an inverse floating rate trust reflected as a financing transaction. Item 2. Controls and Procedures. a. The registrant's principal executive and principal financial officers, or persons performing similar functions, have concluded that the registrant's disclosure controls and procedures (as defined in Rule 30a-3(c) under the Investment Company Act of 1940, as amended (the "1940 Act") (17 CFR 270.30a-3(c))) are effective, as of a date within 90 days of the filing date of this report that includes the disclosure required by this paragraph, based on their evaluation of the controls and procedures required by Rule 30a-3(b) under the 1940 Act (17 CFR 270.30a-3(b)) and Rule 13a-15(b) or 15d-15(b) under the Securities Exchange Act of 1934 (17 CFR 240.13a-15(b) or 240.15d-15(b)). b. There were no changes in the registrant's internal control over financial reporting (as defined in Rule 30a-3(d) under the 1940 Act (17 CFR 270.30a-3(d)) that occurred during the registrant's last fiscal quarter that have materially affected, or are reasonably likely to materially affect, the registrant's internal control over financial reporting. Item 3. Exhibits. File as exhibits as part of this Form a separate certification for each principal executive officer and principal financial officer of the registrant as required by Rule 30a-2(a) under the 1940 Act (17 CFR 270.30a-2(a)), exactly as set forth below: See EX-99 CERT attached hereto. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. (Registrant)Nuveen Maryland Premium Income Municipal Fund By (Signature and Title) /s/Kevin J. McCarthy Kevin J. McCarthy Vice President and Secretary Date:April 29, 2014 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this report has been signed below by the following persons on behalf of the registrant and in the capacities and on the dates indicated. By (Signature and Title) /s/ Gifford R. Zimmerman Gifford R. Zimmerman Chief Administrative Officer (principal executive officer) Date:April 29, 2014 By (Signature and Title) /s/ Stephen D. Foy Stephen D. Foy Vice President and Controller (principal financial officer) Date:April 29, 2014
